Citation Nr: 0820410	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  99-13 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability 
secondary to service connected low back and right knee 
conditions.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board denied this claim in October 2000.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court"), and in March 
2001, the Court vacated the decision and remanded the case to 
the Board.  The Board remanded the claims in November 2001 
and June 2003, and denied the appeal in June 2004.  The 
veteran again appealed to the Court.  In December 2005, the 
Court remanded the issue to the Board for further action. In 
March 2006, the Board denied the appeal.  In an October 2006 
decision, the Board vacated the March 2006 decision and the 
appeal was remanded for further development.  In July 2007, 
the Board requested a VA medical expert opinion on the issue 
of etiology of the claimed left knee disability.  In November 
2007, the appeal was remanded for further development.  It 
has been returned to the Board for further appellate action.


FINDING OF FACT

The appellant does not have a left knee disability that was 
caused or aggravated by a service-connected condition.


CONCLUSION OF LAW

A left knee condition was not incurred in or aggravated by 
active service, nor is such a disorder proximately due to or 
the result of service-connected disorder.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the veteran's service medical 
records do not show treatment for left knee symptoms, and 
arthritis of the left knee is not shown within one year of 
separation from service.  See generally 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  The veteran's claim is limited to the 
theory that his left knee disorder is the result of a 
service-connected condition.  Specifically, he argues that he 
has the claimed condition as a result of his service-
connected low back and right knee disorders.  

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, the 
Court has held that secondary service connection on the basis 
of aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The post-service medical evidence includes VA and non-VA 
medical reports, dated between 1971 and 2004.  These reports 
include VA outpatient treatment reports, which show the 
following: a November 1993 X-ray report indicates that the 
left knee had minimal degenerative changes; in May 1998, the 
veteran sought treatment for left knee pain; an August 1998 
X-ray report notes bilateral degenerative changes of the 
knees.

A November 1998 VA examination report shows that the examiner 
concluded:

As far as the etiology of his left knee 
condition, I think he has degenerative 
joint disease of the left knee.  I do not 
think this is "secondary" to the right 
knee condition but rather this is part of 
the same degenerative process which is 
noted to be affecting the knees as well 
[] as the upper and the lower back.

A VA joints examination report, dated in February 2004, to 
include X-ray reports for the knees, shows that the veteran 
reported that he had a four-year history of left knee pain.  
The impressions included a notation that, "The patient more 
likely than not has degenerative changes in the left knee 
responsible for his symptoms that are not yet severe enough 
to be detected by physical or X-ray examination."  The 
examiner further stated:

I do not believe that the symptoms in the 
left knee are related to his military 
service or to the problems in his right 
knee or back.  I do not believe that the 
condition of his back or right knee have 
significantly aggravated or contributed 
to the left knee.  During the stance 
phase of walking, an individual places no 
more than bodyweight on a knee regardless 
of whether the contralateral knee is 
normal or painful.  When an individual 
has a painful knee, the stance phase in 
the painful knee is shorter than normal 
and is prolonged in the painless knee.  I 
am unaware of any studies, which show an 
increase in degenerative changes in a 
knee secondary to prolongation of the 
stance phase due to pain in the 
contralateral knee.  The amount of 
additional stress place on a knee in 
getting up and down from the sitting 
position or ascending or descending 
stairs is well within the normal range 
and should not cause degenerative 
disease.

As for private medical treatment, reports from the Southern 
Bone and Joint Specialists (SBJS) include a May 1998 report 
showing treatment for complaints of left knee pain and 
popping for over three weeks, with normal X-rays.  In January 
2001, the veteran was noted to have bilateral knee pain, with 
X-rays noted to show that the left knee "doesn't look all 
that bad."  There was no relevant impression.

A May 2004 statement from J. Stanley Owens, D.C., indicated 
that the veteran's left knee arthritis would have been 
precipitated by the chronic low back pain and right knee 
injury and that was the primary etiology.  

A November 2006 medical review and opinion from Robert 
DeVincentis, D.C., reported reviewing the veteran's complete 
medical records and VA claims file.  After a physical 
examination, the examiner diagnosed advanced degenerative 
osteoarthritis of the left knee secondary to long term right 
knee disability.  The examiner noted that the left knee had 
sustained an advanced level of reactive arthritis and 
decreased ranges of motion for his age and he stated was also 
service connected.  The examiner stated without any evidence 
of trauma or surgery to the left knee it was without question 
that the veteran's disability in his left knee had developed 
secondary to the right knee disability.  Basically for 40 
years the veteran had compensated for his right knee 
disability.  All of his bodyweight had been transferred to 
his left knee while in the erect position which had caused 
the advanced reactive degenerative process in his left leg.  

In July 2007 the Board requested a Veterans Health 
Administration (VHA) medical opinion.  S. M., M.D., reviewed 
the appellant's claims file in September 2007. Based on the 
evidence contained therein, the examiner concluded that the 
diagnosis of the left knee disability was degenerative 
arthritis and that the left knee condition was not 
proximately due to or the result of his service connected 
lower back or right knee disabilities.  The physician 
indicated that the veteran did not have an increase in 
severity of the left knee disability which could be construed 
as proximately due to or the result of service connected 
lower back or right knee disability.  It was noted that the 
natural progression of the non-service connected condition 
was independent of any influence from service connected 
disabilities.  

The physician noted that in rendering this opinion, the 
narrative reports from the different doctors were reviewed 
and the physician also opined that the degenerative changes 
in different areas of the skeletal system were independent of 
each other due to the natural aging process.  Moreover, 
according to the history, the veteran had right knee problems 
even before he joined the military but had to have surgery 
sometime in 1955 while he was in the service.  Also, 
according to the history, his back complaints started in the 
1960s.  However, long after that, sometime in 2000, according 
to the history, the veteran started complaining of his left 
knee condition.  

Medical records from Lyster Army Hospital at Fort Rucker, 
Alabama dated 1977 to 1998 show treatment for the veteran's 
left knee.  A radiologic report dated in November 1993 noted 
early posterior patella pointing superiorly without abnormal 
sclerosis at the joint space, fracture or dislocation was not 
identified and minimal degenerative change was suggested.  An 
August 1998 report noted minimal left knee patellofemoral 
joint degenerative changes, and a diagnosis of degenerative 
changes of the left knee consistent with osteoarthropathy was 
made.  

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a left knee disability secondary to 
service connected low back and right knee conditions.

In evaluating medical opinion evidence, the Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(the Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Court instructed that the 
Board should assess the probative value of medical opinion 
evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

As noted above, a VA medical doctor who examined the veteran 
in November 1998 concluded that the left knee condition was 
not secondary to the right knee disorder, but rather was due 
to the degenerative process that had also affected other 
parts of the body. Another VA medical doctor, who examined 
the veteran in February 2004, found that the left knee 
problems were not related to service or to problems with the 
right knee or the back.  He further opined that the right 
knee or the back did not aggravate the left knee.  He 
explained that the additional stress on the knee due to the 
back and right knee problems would be within the normal range 
and should not cause degenerative disease, and that he was 
unaware of any studies showing an increase in degenerative 
changes in a knee secondary to prolongation of the stance 
phase due to pain in the contralateral knee.  A VA medical 
doctor in July 2007 rendered an opinion that the veteran did 
not have an increase in severity of the left knee disability 
which could be construed as proximately due to or the result 
of service connected lower back or right knee disability.  

Medical opinions by two chiropractors, J. Stanley Owens and 
Robert DeVincentis indicated that the veteran's left knee 
disability developed secondary to the right knee and back 
disabilities.  The Board finds that the medical opinions 
offered by the VA examiners are more probative than the 
private opinions rendered by the chiropractors.  Dr. 
DeVincentis noted that the veteran's left knee sustained an 
advanced level of reactive arthritis and decreased range of 
motion for his age.  The Board notes that the veteran was 73 
years of age in 2006, the year of the examination.  The July 
2007 VA medical doctor noted that the degenerative changes in 
different areas of the skeletal system were independent of 
each other and due to the natural aging process.  In 
addition, the chiropractors did not explain, as did the July 
2007 VA medical doctor, that the veteran's back complaints 
started in the 1960s; however, the veteran did not complain 
of his left knee condition until sometime in 2000, according 
to history given on VA examination in 2004.  

The veteran's attorney has argued that the 2007 VA medical 
opinion is "fraught with error and should be given little, 
if any, probative weight" primarily on the basis of the 
veteran's October 2007 statement concerning experiencing 
pain, stiffness, and swelling of the knee in the early 1980s, 
a November 1993 x-ray report showing left knee minimal 
degenerative changes, and a May 4, 1998 complaint of left 
knee pain.

Although the veteran recalled in 2007 that he began having 
left knee symptoms in the early 1980s, this differs from the 
report he gave in 2004, which was relied upon by the 
physician giving an opinion in 2007.  Moreover, the records 
from Lyster Army Hospital, which date as early as the 1970s, 
do not support his recollection that he began to seek 
treatment specifically for left knee symptoms in 1989 or 
1990.  He was treated in 1990 for gout and for right knee 
symptoms.  As for the complaint of left knee pain on May 4, 
1998, that treatment note gives a history of left knee pain 
for two weeks, after squatting.  This note is consistent with 
the SBJS note from May 1998.  Thus, the veteran's 
recollection in 2007 is not supported with the 
contemporaneous treatment records or consistent with the 
history he gave earlier, and neither his 2007 recollection 
nor the 1998 treatment record undermines the history relied 
upon by the physician giving the 2007 medical opinion.  
Similarly, the suggestion of minimal degenerative changes by 
x-ray in 1993 is not inconsistent with the opinion given by 
the VA physician in 2007. 

In reviewing medical evidence, the Board is free to discount 
the credibility of a physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  In addition, the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Based on the aforementioned, the Board has afforded more 
weight to the opinions of the VA medical doctors, and finds 
that the clinical evidence of record does not support a 
finding of secondary service connection.  The preponderance 
of the evidence is against the appellant's claim, and 
therefore it must be denied.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); 38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in March and September 2003, and December 2007 of the 
information and evidence needed to substantiate and complete 
a claim for entitlement to service connection, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain. 
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until December 2007.  
The failure to provide this notice before the initial 
adjudication is harmless because the preponderance of the 
evidence is against the appellant's claim for service 
connection and any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, VA examination, private treatment 
records, and private and VA medical opinions for the left 
knee disability have been associated with the claims folder.  
Accordingly, the Board concludes that VA has fulfilled its 
duty to assist the veteran.  See 38 C.F.R. § 3.159 (c)(4) 
(2007).  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


